DAWKINS, District Judge.
The above suit is based upon a judgment alleged to have been rendered by tbe chancery court of Ouachita county, Ark. A copy of said judgment duly certified according to the act of Congress is attached to the petition, hut the defendant has asked that the plaintiff be required to produce and file a copy of the entire record of the Arkansas court.
No pertinent authority has been cited in support of this demand, and the court is aware of none which can sustain it. The Louisiana Code of Practice, art. 175, permite a defendant to require “a view or oyer of the document declared upon,” but this does not, in my opinion, include in a ease like the present the production of a whole court record. I think the judgment itself is sufficient. See Cincinnati Ins. Co. v. Harrison, 25 La. Ann. 1.
The prayer or motion should therefore be denied.